DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendments and arguments filed 12/23/2020 have been carefully considered, but are not persuasive.
	Claims 2-45 are pending in this application.  Claims 44-45 are newly added.
	The IDS filed 12/23/2020 has been entered and considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps and mathematic concepts without significantly more.   The examiner has reviewed the prosecution history, noting the patented claims in the parent, however these claims are broader in scope, and lacking certain elements which lead to patentability in the parent.
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?


With respect to (2A)(1) The claims are directed to an abstract idea of graphically displaying in a “graphical tree structure” certain data received regarding inherited genetic material between grandparents and grandchildren. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
Claims 2, 23, 44 and 45 are independent.
Mental processes of evaluating, analyzing and/ or organizing information recited in the claims include:
	Claim 2: a) causing to be displayed on a display device of a computer system: a graphical tree structure comprising… (entirety of step a) (a mental step of organizing data in a manner which resembles a tree structure, which can be with pen and paper).
	f) causing to be automatically updated the graphical tree structure displayed on the display device, wherein the causing to be automatically updated is performed by a processor configured to update the graphical tree structure, wherein causing to be automatically updated 
	Claim 23: a) cause to be displayed on a display device of a computer system: a graphical tree structure comprising… (entirety of step a) (a mental step of organizing data in a manner which resembles a tree structure, which can be with pen and paper).
	f) cause to be automatically updated the graphical tree structure displayed on the display device, wherein causing to be automatically updated is performed by a processor configured to update the graphical tree structure, wherein causing to be automatically updated includes causing updating of the second graphically displayed box and/or line to display a graphical indication…. (Mental step of analyzing and organizing information; able to be performed on the same pen and paper tree structure created above, with same or different color pens, as soon as one reads or receives the “estimated amount”, therefore a mental step.)
	Claim 44: (b) determining a first estimated amount of genotypic information inherited by the first grandchild from the first grandparent…wherein said determining comprises sending said input from step (a) to a system or genome database;” (mental step of analyzing and organizing data; also a mathematic concept of determining or calculating an amount).
	(c) automatically updating the graphical tree structure on the display device based on the first estimated amount…..causing updating of the second graphically displayed box and/ or line to display a graphical indication of the first estimated amount…; (mental step of analyzing and organizing data).

	(d) automatically updating the second of the graphically displayed box and/or line to display a graphical indication of the first estimated amount…” (a mental step of analyzing and organizing information.)
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim X recites the additional element that is not an abstract idea: “XXX” which is a data gathering step.
Claims 2 and 23 each add the limitations of b), c), and e) where each limitation is directed to a step of “receiving input” or data.  Claim 44 adds the limitations of steps (a) for receiving input.  Claim 44 provides the additional limitation of steps (a) and (b) which input or receive data. These are data gathering steps providing data to fill out the graphical tree structure.  
	Claim 23 recites, and claims 2, 44 and 45 imply the additional non-abstract element of  “a system for graphically displaying a first estimated amount of genotypic information.”  The system comprises a storage device, a computer comprising processors and memory, a display device and a user interface.  
The claims do not describe any specific computational steps by which the “computer parts” performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer such as the processor are specifically configured or used to implement these functions.  The limitations can be met by a generic computer, which can perform the functions that constitute the abstract idea.  No specific machine is required. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being organized or analyzed, the manner in which that organization or analysis is performed, or other operations performed on the information.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims lack a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 
	With respect to claims 2, 23, 44 and 45: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  The nature of the data being gathered are “indications” of genotypic information of the grandchild and each grandparent, and an “estimated amount of genotypic information inherited by the first grandchild from the first grandparent.”  This estimation has no indication of preciseness, and is merely a numerical estimate which is “received” or determined.  Simple genetic calculations performed on pen and paper or using a calculator can produce such an estimate, as displayed in: Mendelian Inheritance (2002). Kennedy et al (US 7,818,281 B2) discloses receiving genotyping data, graphically it displaying in a tree structure, as well as receiving estimations of inheritance from a database.  Therefore prior art shows that receipt and output of genotypic data including estimations of inheritance were routine, well-understood and conventional. Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claim 23, the computer system related elements: the computer related elements or the general purpose computer do not rise to the level of significantly more than the general component that is temporarily configured to perform the task at a given time or a specific component manufactured to perform the task. As used herein, the term ‘processor’ refers to one or more devices, circuits and/or processing cores configured to process data such as computer program instructions.” [0021] The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being organized or analyzed, the manner in which that organization or analysis is performed, or other operations performed on the information. None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.


	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Applicant’s arguments:
	Applicant’s arguments have been carefully considered but are not persuasive.  Applicant’s arguments are largely directed to Example 37 in the Guidance from the Patent Office.  However, the pending claims are lacking elements which that example relies upon to reach patent eligibility.  The pending claims do not recite steps which require a processor to perform a computer process that necessarily requires a computer and can’t be performed by hand or in the human mind.  The steps in the claims of “automatically updating” are steps which perform a calculation, and then adjust, or redraw a pedigree tree structure to reflect the new calculated number. The step does not alter the structure of the displayed tree itself.  The calculation of the estimate of inherited genetic material is simply a calculation which can be performed by hand, using a calculator, or a generic computing environment.  This is not analogous to the functions in claim 37 of the processor calculating the amount of memory used by an application, resulting in the reorganization of the icons on the display based on those calculations. The calculation made in the claims is not analogous to the action by a processor of tracking how much memory has been allocated to each application over a predetermined period 
The courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.
Examples of claims that recite mental processes include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A. The interface in Mortgage Grader “prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading.” (emphasis added) The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." MPEP 2106 Another example is Berkheimer v. HP, Inc. in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. MPEP 2106.04(a) IIIB,C and D, 2106.05.
The pending method claims (independent claims 2, 44 and 45) merely use general purpose computers as tools to carry out an analysis of data.  The graphical tree structure receives data, the processor determines or retrieves an estimate of inheritance, and then the result is displayed.  These are analogous to both the situations in Mortgage Grader and Berkheimer.  The computer system claimed in claim 23 is also analogous to the systems rejected as not patent eligible in Mortgage Grader, as well as FairWarning IP.
	In the analysis of the additional elements beyond the abstract ideas, it is the additional limitations which are analyzed alone and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations discussed in MPEP2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).  As discussed, the additional limitations beyond the abstract idea in the pending claims are those which receive data, and display the graphical tree.  The computer-related elements in addition are the generically stated input, processor, database, and display elements.  These additional elements do not cause an improvement to the functioning of the computer, do not comprise an 
	In the evaluation of an inventive concept, the additional limitations, individually and in combination are analyzed to determine whether they provide significantly more than the judicial exception.  This is not related to novelty or non-obviousness determination; an inventive concept can be found in the non-conventional and non-generic arrangement of known conventional pieces (BASCOM Global Internet v. ATT&T Mobility LLC).  The pending claims do not provide a non-conventional or non-generic arrangement of known conventional pieces.  The computer implemented methods receive data, analyze the data, and display the results.  The computer system comprises routine data entry elements implemented in a generic computing environment, which receive data, analyze that data, and display the results.  Even when addressing the type of data, entering the genotypic data of grandparents, parents and children, analyzing that data and displaying the results in a graphical tree structure have been shown to be routine, well understood and conventional in the art at least in Kennedy et al. (US 7,818,281 B2).  
	The additional elements of the claims do not qualify as significantly more when analyzed according to MPEP 2106.05(a)-(h).  These additional elements do not improve the functioning of the computer, they do not provide an improvement to any other technology or field, they do not apply a particular machine or manufacture.  The additional limitations do not effect a transformation of matter or reduction of a particular article to a different state or thing.  The Alice Corp.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-45 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. US 9,864,835. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader in scope than the claims in the patent, while retaining most of the same elements.  The instant application lacks certain steps and certain calculations which are present in the patent.


15/829782
Claim 1: A computer-implemented method for determining and graphically displaying a first estimated amount of genotypic information inherited by a first grandchild from a first grandparent of the first grandchild using a user interface, the first grandchild being biologically related to the first grandparent, the method comprising:
Claim 2:  A computer-implemented method for graphically displaying a first estimated amount of genotypic information inherited by a first grandchild from a first grandparent of the first grandchild using a user interface to receive user input and interact with a system or a genome database comprising genotypic information of the first grandchild and the first grandparent, the first grandchild being biologically related to the first grandparent, the method comprising:
(a)    providing a system comprising a computer and a genome database comprising genotypic information pertaining to human autosomal chromosomes, the genome database comprising genotypic information of the first grandchild and the first grandparent;

(b) providing the user interface to a display device, the user interface comprising:
(i)    a list of types of genome data, wherein the list is configured for receiving, from the user via the user interface, a user-selected 
(ii)    a graphical tree structure comprising:
a first grandparent position configured for receiving, from the user via the user interface, a user-specified indication of the first grandparent and specifying that genotypic information of the first grandparent is to be retrieved from the genome database;
a first parent position configured for receiving, from the user via the user interface, a user-specified indication of a first parent and specifying that genotypic information of the first parent is to be retrieved from the genome database, the first parent being a biological child of the first grandparent and a biological parent of the first grandchild;
a first grandchild position configured for receiving, from the user via the user interface, a user-specified indication of the first grandchild and specifying that

a first graphically displayed box and/or line for graphically displaying an indication of genotypic information of the first grandparent;
a second graphically displayed box and/or line for graphically displaying an estimated amount of genotypic information of the user-selected type of genome data inherited by the first parent from the first grandparent; and
a third graphically displayed box and/or line configured to be updated to graphically display the first estimated amount of genotypic information of the user-selected type of genome data inherited by the first grandchild from the first grandparent;
wherein the first, second, and third graphically displayed boxes and/or lines are positioned with respect to one another in the graphical tree structure in a manner depicting a relationship between the first grandchild, the first parent, and the first grandparent;


a graphical tree structure comprising:
a first grandparent position configured for receiving, from a user, a user-specified 
a first grandchild position configured for receiving, from the user, a user-specified indication of the first grandchild wherein the user specified indication of the first grandchild corresponds to genotypic information of the first grandchild;
a first graphically displayed box and/or line for graphically displaying an indication of genotypic information of the first grandparent; and
a second graphically displayed box and/or line configured to be updated to graphically display the first estimated amount of genotypic information inherited by the first grandchild from the first grandparent;
wherein the first and second graphically displayed boxes and/or lines are positioned with respect to one another in the graphical tree structure in a manner depicting a 


(c)    receiving input, into the first grandchild position of the graphical tree structure displayed on the display device, of the user-specified indication of the first grandchild;
(d)    receiving, from the user via input into the first grandparent position of the graphical tree structure of the user interface, the user-specified indication of the first grandparent;
(b)    receiving input, into the first grandparent position of the graphical tree structure displayed on the display device, of the user-specified indication of the first grandparent;
(e)    receiving, from the user via input into the first grandchild position of the graphical tree structure of the user interface, the user-specified indication of the first grandchild;

(e)    receiving, from the user via input into the first grandchild position of the graphical tree structure of the user interface, the user-specified indication of the first grandchild;

(g)    using the genotypic information for each of the first grandchild and the first grandparent retrieved in (f), calculating the 

(e)    receiving from the system of the genome database the first estimated amount of genotypic information inherited by the first grandchild from the first grandparent, wherein the first estimated amount is based at least in part on the genotypic information of the first grandparent and the genotypic information of the first grandchild; and


line to display a graphical indication of the first estimated amount of genotypic information of the user-selected type of genome data inherited by the first grandchild from the first grandparent.

.


Claims 2-45 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,275,569. Although the claims at issue are not identical, they are not patentably distinct from each other because claims are both drawn to similar methods of determining and presenting genomic information in a particular graphical structure.  The instant claims relate to grandparents, parents, and grandchildren, while the patent claims merely relate two or more individuals without a specified family relationship.

Claims 2-45 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,643740. Although the claims at issue are not identical, they are not patentably distinct from each other because as with patent 10,275,569 above, the instant claims are drawn to similar methods of displaying comparisons of genetic data between individuals, as well as systems therefor.  A similar box comparison could be made.

Claim s 2-45 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of copending Application No. 16/295399 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn to methods of displaying a comparison of genetic data for two or more individuals, utilizing displays and entered information..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
s 2-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-49 of copending Application No. 17/073,128 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn to methods of displaying a comparison of genetic data for two or more individuals, utilizing graphical displays and entered information..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim s 2-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending allowed Application No. 17/073,110 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn to methods of displaying a comparison of genetic data for two or more individuals, utilizing graphical displays and entered information..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
New Grounds of Rejection
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Such claim limitation(s) is/are: “processor configured to update the graphical tree structure” in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-43 fail to particularly point out and distinctly claim the subject matter which applicant regards as his invention.  Claim limitation “processor configured to update the graphical tree structure” in claim 23 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim fails to particularly point out and distinctly claim the algorithms, step-by-step procedures or structures required to perform the required specialized function.
MPEP 2181.II.B: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).”
“To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”
“Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...”
Therefore, claims 23-43 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 23-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As set forth above, the specification fails to provide specific structures, algorithms or step-by-step procedures for the specialized function added to claim 23: 
MPEP 2181.II.B: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign.Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).” 
“To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”
“Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C.
112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...”
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631